PATTERSON, District Judge.
The petition was a voluntary one. The bankrupt failed to post with the referee the indemnity required by the rales and the case was closed. No first meeting of creditors had been held and no notice had been sent to creditors. More than six months after adjudication the bankrupt obtained an ex parte order reopening the proceedings, and the referee has since called a first meeting of creditors.
 It is now too late for creditors to file claims. The bankrupt’s offer to permit the filing of claims nunc pro tune is worthless, since the time cannot be extended by the parties or by the court. This being the case, it would be inequitable to permit the reopening of the proceedings at this time, merely to enable the bankrupt to obtain his discharge.
The motion to vacate the ex parte order reopening the ease will therefore be granted.